229 Md. 530 (1962)
184 A.2d 840
DE BLASIS ET AL.
v.
VESTRY OF ADDISON PARISH DIOCESE OF WASHINGTON, INC., ET AL.
[No. 42, September Term, 1962.]
Court of Appeals of Maryland.
Decided October 22, 1962.
The cause was argued before BRUNE, C.J., and HENDERSON, PRESCOTT, MARBURY and SYBERT, JJ.
Samuel J. De Blasis, with whom were De Blasis & Kahler on the brief, for appellants.
*531 William H. McCullough, with whom were McCullough & Pace on the brief, for appellees.
PER CURIAM:
For the reasons set forth in the opinion of Judge Digges in the court below, in which he found no evidence of mistake in the original comprehensive zoning plan, nor that the character of the neighborhood had changed to such an extent that reclassification ought properly to be made (in which conclusions, after a careful review of the record before us, we concur, under the authority of Didlake v. Poteet, 228 Md. 588, 180 A.2d 828, and Baltimore v. N.A.A.C.P., 221 Md. 329, 157 A.2d 433), the order of the Circuit Court for Prince George's County reversing the order of the Board of County Commissioners, sitting as the District Council, which had granted the petition for rezoning, must be affirmed.
Order affirmed, with costs.